Exhibit Management’s Discussion and Analysis The following discussion is a review of the financial performance and position of Claude Resources Inc. (“Claude” or the “Company”) for the years ended December 31, 2007 and 2006. This discussion is the responsibility of Management and the information within this Management discussion and analysis is current to March 28, 2008.The Board of Directors reviewed the disclosure presented herein through the Audit Committee.The discussion should be read in conjunction with the Company’s audited consolidated financial statements and notes to those statements. All amounts are expressed in Canadian dollars, except where otherwise indicated. Overview Claude Resources Inc. is a gold and oil & natural gas producer with shares listed on both the Toronto Stock Exchange and American Stock Exchange. The Company’s main revenue generating assets are the 100% owned Seabee gold project, located in northern Saskatchewan, and working interests in oil & natural gas wells, an associated gas plant and in gathering lines located in Alberta. The Company’s primary mission is to become a recognized and valued exploration and mining company with a producing asset base and strong balance sheet. It follows three principal strategies to optimize its probability of success:maximizing the performance of its existing producing assets; aggressive exploration efforts - both advanced and grass roots; and, maintaining financial capacity. Maximization of Existing Assets During the year, the Company continued to invest in capital projects and equipment at its Seabee gold properties.To increase productivity, nearly $10 million was invested on mining equipment and infrastructure at the Seabee project.During the first quarter of 2007 the expansion of the Seabee mill was completed. The increase in capacity will allow for greater flexibility in mine planning as well as ensure available capacity for additional tonnage from potential gold projects such as Santoy 8 and Porky Lake. Exploration Claude’s objective is to fully assess the potential for high grade gold mineralization on the Madsen property with the primary focus on de-watering the Madsen shaft to provide underground access for drilling extensions of the historic high grade number 8 zone plus other zones.As well, the Company’s 2007 surface drill program included 90 holes totaling 32,800 metres which targeted the Treasure Box, Russett South and Fork zones. Claude’s gold exploration efforts in the Seabee area continued to focus on satellite deposits within trucking distance of the mill.The completion of the bulk sample onSantoy 7 led to the successful transition to commercial production at the start of the fourth quarter.At Santoy 8, the drill program featured 147 holes totaling 31,700 metres.The Company is currently completing a 43-101 resource calculation, a critical step in preparation for planned commercial production of Santoy 8 in Financial Capacity The Company intends to build its cash reserves and maintain access to financial markets to ensure continued funding of exploration efforts and expansion of mining projects. Subsequent to the Balance Sheet date, the Companyannounced plans to proceed with a debenture offering for up to $20 million.Funds will be used to fund exploration programs at the Madsen property (including the dewatering of the Madsen shaft), to address ongoing equipment and infrastructure upgrades at the Seabee properties and for general corporate purposes. 24 2007 Mining Operations Seabee Area - Operations For the year ended December 31, 2007, the Seabee and Santoy mines milled 227,661 tonnes of ore, grading 6.35 grams per tonne, producing 44,323 ounces of gold.This compares to 253,614 tonnes of ore, grading 6.16 grams per tonne, producing 47,034 ounces of gold in 2006.Production in the first two quarters of the year was below forecast, averaging only 8,533 ounces per quarter.As a result ofsignificant improvement during the last half of the year, 13,629 average ounces per quarter, total year end production came within 10% of our 48,000 ounces forecast.Production output was below target due to equipment availability issues, stope availability and the geological complexity of the Santoy 7 deposit. Figure 1: 2007 Quarterly Gold Production Results Year To Date 2007 Q1 Q2 Q3 Q4 Grand Totals Combined Seabee Santoy Seabee Santoy Total Seabee Santoy Total Seabee Santoy Total Seabee Santoy Total Tonnes 227,661 196,338 31,323 42,129 4,879 47,008 44,393 5,047 4 9,440 53,047 12,648 65,695 56,769 8,749 65,518 Tonnes / Day 624 538 8 6 4 68 5 4 5 22 4 88 5 5 5 43 5 77 1 37 7 14 617 95 712 Grade 6.35 6.43 5 .84 5 .06 5 .79 5 .13 6 .18 8 .11 6 .38 7 .71 6 .41 7 .46 6.44 3.70 6.08 Milled Ounces 46,446 40,569 5,877 6,847 9 09 7 ,756 8 ,820 1 ,316 1 0,136 13,142 2,608 1 5,750 11,761 1,044 12,805 Recovery 95.4 % 95.4 % 95.5 % 94.1 % 94.1 % 94.1 % 96.4 % 96.4 % 96.4 % 95.8 % 95.8 % 95.8 % 95.0 % 95.0 % 95.0 % Produced Ounces 44,323 38,709 5,614 6,442 8 55 7 ,297 8 ,501 1 ,268 9 ,769 1 2,592 2,499 1 5,091 11,174 992 12,166 Total mine operating costs increased 19% to $25.3 million from $21.3 million last year.This result was due to the increase in mining, maintenance, material, and services costs within a very competitive market place for labour.2007 forecast costs increased by a similiar percentage also as a result of these factors. The Company is investing in new mobile equipment and infrastructure to improve productivity to contain future cost increases. 2007 saw the conversion of portions of the Seabee mine from shrinkage mining to Avoca/Long Hole mining in order to reduce dilution and improve ore recoveries.On going design changes are being made to improve on the initial designs to control dilution and improve head grade. Seabee Production and Costs Statistics (2007-2004) 2007 2006 2005 Tonnes Milled 227,661 253,614 236,427 Head Grade (g/tonne) 6.35 6.16 6.32 Recovery (%) 95.4 % 93.6 % 92.9 % Gold Produced (oz)(1) 44,323 47,034 44,623 Gold Sold (oz) 40,238 47,410 42,227 Mine Operating Costs (million) $ 25.31 $ 21.30 $ 18.3 Cash Operating Costs (per oz) $ 629 $ 449 $ 434 (1)Includes ounces produced from Santoy 7 and Porky Lake bulk samples. (2) Includes ounces sold from Santoy 7 and Porky Lake bulk samples. This year’s underground drill program resulted in proven and probable reserves at the
